DETAILED ACTION
Claims 1 through 12 originally filed 12 September 2019. By amendment received 8 May 2020; claim 6 is amended, claim 5 is cancelled, and claim 13 is added. By amendment received 17 July 2020; claims 6, 11, and 12 are amended. By amendment received 26 October 2020; claims 1, 12, and 13 are amended. By amendment received 17 March 2021 and entered with request for consideration received 28 April 2021; claims 1, 9, 10, and 13 are amended. Claims 1 through 4 and 6 through 13 are addressed by this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

Applicant argues that the amendments to the drawings overcome all previous drawing objections. This argument persuasive and the previous drawing objections are withdrawn.

Applicant argues that the amendments to the specification overcome all previous objections to the specification. This argument persuasive and the previous objections to the specification are withdrawn.

Applicant argues that the amendments requiring overlap of the beams overcome the combined teachings of Chen (US Pub. 2007/0071056) and Conrads et al. (Conrads, WO 2015/091459). This argument is persuasive.
However, the examiner has performed additional search and located Kare et al. (Kare, US Pub. 2018/0131450) which shows overlap in the beams of concern in Figure 6C. A new rejection has been formulated as set forth below.

Applicant argues that the amendments requiring "wherein the second laser emission angle is larger than the second laser emission angle would be without the optical structure" is not taught by the combined teachings of Chen and Conrads. This argument is persuasive.
However, the examiner has performed additional search and located Kare et al. (Kare, US Pub. 2018/0131450) which shows the claimed relationship in Figure 6C. A new rejection has been formulated as set forth below.

Applicant argues that the obviousness rejections of the independent claims on the basis of Chen and Conrads is improper. To support this argument, applicant asserts that there is no rational basis to alter the substrate of Chen to achieve the spacing of Conrads.
This argument is not persuasive because no current rejection references Conrads. However, it is recognized that the same argument could be made in relation to Kare, so this argument will be addressed in relation to Kare. In this respect, this argument is not persuasive as it applies to the combination of Chen and Kare.
Chen shows in Figure 3 that the lenses thereof are provided atop a substrate. This arrangement necessarily imposes a physical separation between the lasers and the lenses with recognized optical implications resulting from whatever separation is employed. It is strictly necessary to the operation of the device of Chen that a defined thickness of the substrate be selected to achieve a desired optical effect from the lenses provided thereon. Seurin et al. (Seurin, US Pub. 2013/0163626) evidences this evaluation in p. [0086] in which it is stated that the height of microlenses therein is determined by precise control of the thickness of the carrier substrate on which the lenses are provided. In this manner, the prior art establishes that the thickness of a substrate on which lenses are provided is a result effective variable determining how the lenses interact with light propagating therethrough. 
This result effective variable applies to the combined teachings of Chen and Kare. Chen provides the lenses thereof atop a substrate. Modification of this arrangement of Chen to exhibit the optical effect of Kare necessarily involves adjusting the thickness of the substrate of Chen so as to position the lenses in the new manner.
For this reason, applicant's argument is not persuasive.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 4, and 6 through 13 rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2007/0071056) in view of Kare et al. (Kare, US Pub. 2018/0131450).

Regarding claim 1, Chen discloses, "An array of Vertical Cavity Surface Emitting Lasers arranged on a same semiconductor substrate" (p. [0029], [0037], Fig. 3, pts. 28, 30, 32, and 34, and Fig. 15, pt. 34).  "The Vertical Cavity Surface Emitting Lasers being arranged to emit laser light" (p. [0029] and Fig. 3, pts. 18, 28, 30, and 32).  "Wherein the Vertical Cavity Surface Emitting Lasers each comprise a first electrode" (p. [0038] and Fig. 15, pt. 98).  "A first distributed Bragg reflector" (p. [0038] and Fig. 15, pt. 106).  "An active layer" (p. [0038] and Fig. 15, pt. 102).  "A second distributed Bragg reflector" (p. [0038] and Fig. 15, pt. 104).  "A second electrode" (p. [0038] and Fig. 15, pt. 100).  "Wherein the active layer is sandwiched between the first distributed Bragg reflector and the second distributed Bragg reflector" (p. [0038] and Fig. 15, pts. 102, 104, and 106).  "Wherein the first electrode and the second electrode are arranged to provide an electrical current across the active layer to generate the laser light" (p. [0038] and Fig. 15, pts. 98 

Regarding claim 2, Chen does not disclose, "Wherein the optical structure comprises a refractive diffusor or a diffractive diffusor."  Kare discloses, "Wherein the optical structure comprises a refractive diffusor or a diffractive diffusor" (p. [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Kare for the reasons provided above regarding claim 1.  

Regarding claim 3, Chen discloses, "Wherein the first distributed Bragg reflector, the active layer, the second distributed Bragg reflector are arranged on a first side of the semiconductor substrate" (p. [0038] and Fig. 15, pts. 34, 102, 104, and 106).  "Wherein the surface structure is arranged on a second side of the semiconductor substrate opposite to the first side of the semiconductor substrate" (Fig. 3, pts. 34, 42, 44, 46).  

Regarding claim 4, Chen discloses, "Wherein the surface structure is etched in the second side of the semiconductor substrate" (p. [0035] and Fig. 11, pts. 42, 44, 46, and 80, where it is taught that substrate 80 may be the same substrate 34).  

Regarding claim 6, the combination of Chen and Kare does not disclose, "Wherein the surface structure is characterized by a diffusion angle between 2° and 20°."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a laser that provides a desired angle of divergence so as to achieve beam overlap in a particular thickness of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, the combination of Chen and Kare does not disclose, "Wherein the optical structure is covered by a planarization layer."  "Wherein the planarization layer is characterized by a lower refractive index than a material of the optical structure."  The examiner takes Official Notice of the fact that it was known in the art to 1) provide a planarization layer atop a textured surface so as to render an effectively flat surface and thereby protect elements that would otherwise protrude, and 2) to provide a relatively low index material atop a lens so as to protect the lens surface while also enabling the lens to operate as relatively normal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a planarization layer atop the optical element surface, since such a planarization would render the optical element surface flat while also protecting the optical elements therein.

Regarding claim 8, the combination of Chen and Kare does not disclose, "Wherein the optical structure comprises an antireflective coating."  "Wherein the antireflective coating is arranged to reduce back reflection of laser light to the optical resonator of the Vertical Cavity Surface Emitting Laser."  The examiner takes Official Notice of the fact that it was known in the art to provide an anti-reflection coating at a refractive index interface through which light is to pass so as to prevent reflections due to that refractive index interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an antireflective coating atop the optical element, since the optical element is not desired to form a part of the laser cavity and provision of such a coating would prevent anomalous reflections from interfering with the laser operation.

Regarding claim 9, Chen discloses, "Wherein a first geometric feature is configured to increase the laser emission angle" (p. [0030] and Fig. 3, pts. 42, 44, and 46).  
The combination of Chen and Kare does not disclose, "Wherein the optical structure comprises at least two different geometrical features."  "Wherein a second geometric feature with a feature size smaller than an emission wavelength of the laser light acts as the antireflective coating."  The examiner takes Official Notice of the fact that 1) it was known in the art to provide an anti-reflection coating at a refractive index interface through which light is to pass so as to prevent reflections due to that refractive index interface, and 2) it was known in the art that an antireflection surface may be provided through the use of texturing a surface with subwavelength structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional structures in the form of subwavelength structures in addition to the existing structures, since the optical element is not desired to form a 

Regarding claim 10, Chen discloses, "An array of Vertical Surface Emitting Lasers" (p. [0029], [0037], Fig. 3, pts. 28, 30, 32, and 34, and Fig. 15, pt. 34).  "The Vertical Cavity Surface Emitting Lasers being bottom emitters arranged to emit laser light through a semiconductor substrate" (p. [0037] and Fig. 15, pts. 18 and 102).  "Providing a substrate" (p. [0029] and Fig. 3, pt. 34).  "Providing a first electrode" (p. [0038] and Fig. 15, pt. 98).  "Providing a first distributed Bragg reflector" (p. [0038] and Fig. 15, pt. 106).  "Providing an active layer" (p. [0038] and Fig. 15, pt. 102).  "Providing a second distributed Bragg reflector such that the active layer is sandwiched between the first distributed Bragg reflector and the second distributed Bragg reflector" (p. [0038] and Fig. 15, pts. 102, 104, and 106).  "Providing a second electrode such that an electrical current can be provided across the active layer via the first electrode and the second electrode" (p. [0038] and Fig. 15, pts. 98 and 100).  "Integrating an optical structure in a semiconductor layer structure of the laser arrangement" (p. [0031] and Fig. 3, pts. 34, 42, 44, and 46).  "Wherein the optical structure is arranged to increase a first laser emission angle of the laser light of each of the Vertical Cavity Surface Emitting Lasers within the semiconductor substrate to a second laser emission angle outside the semiconductor substrate" (p. [0038] and Fig. 3, pts. 18 and 34, where the effective angle of emission within a GaAs substrate is shown to be lower than the effective angle of emission in the medium outside of the GaAs substrate).  "Wherein the optical structure comprises a surface structure of the semiconductor substrate" (p. [0031] and Fig. 3, pts. 34, 42, 44, and 46).  Chen does not disclose, "Wherein the second laser emission angle is larger 

Regarding claim 11, the combination of Chen and Kare does not disclose, "Wherein the diffusion angle is between 2° and 8°."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a laser that provides a desired angle of divergence so as to achieve beam overlap in a particular thickness of the substrate, In re Aller, 105 USPQ 233.

Regarding claim 12, the combination of Chen and Kare does not disclose, "Wherein the diffusion angle is between 4° and 8°."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a laser that provides a desired angle of divergence so as to achieve beam overlap in a particular thickness of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Chen discloses, "An array of Vertical Cavity Surface Emitting Lasers arranged on a same semiconductor substrate" (p. [0029], [0037], Fig. 3, pts. 28, 30, 32, and 34, and Fig. 15, pt. 34).  "The Vertical Cavity Surface Emitting Lasers being arranged to emit laser light" (p. [0029] and Fig. 3, pts. 18, 28, 30, and 32).  "Wherein the Vertical Cavity Surface Emitting Lasers each comprise a first electrode" (p. [0038] and Fig. 15, pt. 98).  "A first distributed Bragg reflector" (p. [0038] and Fig. 15, pt. 106).  "An active layer" (p. [0038] and Fig. 15, pt. 102).  "A second distributed Bragg reflector" (p. [0038] and Fig. 15, pt. 104).  "A second electrode" (p. [0038] and Fig. 15, pt. 100).  "Wherein the active layer is sandwiched between the first distributed Bragg reflector and the second distributed Bragg reflector" (p. [0038] and Fig. 15, pts. 102, 104, and 106).  "Wherein the first electrode and the second electrode are arranged to provide an electrical current across the active layer to generate the laser light" (p. [0038] and Fig. 15, pts. 98 .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hogan et al. (Hogan, US Pub. 2016/0352074) is cited for teaching an array of lasers with an associated diffuser that provides a diverging beam from the lasers.
Tatum et al. (Tatum, US Pub. 2018/0198254) is cited for teaching an array of lasers with an integrated diffuser element to diverge the emitted beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828